



EXHIBIT (10-16)




The Gillette Company Senior Executive
Financial Planning Program













--------------------------------------------------------------------------------






THE GILLETTE COMPANY SENIOR EXECUTIVE
FINANCIAL PLANNING PROGRAM
REVISED OCTOBER 2004
(with amendments adopted through August 21, 2006)


Eligibility
Chairman/CEO of the Company and his/her direct reports who are generally treated
as United States employees for employment and benefit purposes.
 
 
Program Benefit
Reimbursement by Company of financial counseling, estate planning, tax
preparation, retirement and other related financial planning services for the
participant and his/her spouse, domestic partner or dependent children.
 
 
Available Providers
Any qualified tax, financial, legal or similar firm selected by participant.
 
 
Excluded Services
Brokerage or other investment transaction fees; asset management fees; insurance
premiums; services for individuals other than participant, his/her spouse or
domestic partner and dependent children.
 
 
Maximum Benefits
During employment: Chairman/CEO - $25,000/other participants - $11,000 of
reimbursements received in any calendar year.
 
Following retirement under a Company-sponsored retirement plan: $6,000 of
reimbursements received in any calendar year, over the participant's life.
 
Employees who terminate under the terms of a Company Change of Control Severance
agreement will receive a lump sum payment of these amounts on or about January 1
annually. An employee who is considered “bridgeable” under the terms of The
Gillette Company’s Retirement Plan will be eligible to receive the active amount
until his or her earliest retirement date.
 
 
Tax Effects
Program benefits received by participant will be includable in compensation.
Company will provide tax gross-up for Federal and State income taxes and FICA
Medicare tax.
 
 
Termination of Participation
Last day of calendar year in which participant ceases to be an executive officer
of the Company, unless participant qualifies for retirement benefits under this
program.
 
 
Program Amendment and Termination
At discretion of the Company, by action of the Compensation Committee of the
Board of Directors, without requirement of advance notice.
 
 
Effective Date
July 1, 2003 (for the Chairman/CEO of the Company and his/her direct reports in
such positions on or after such date).
 
 
 
The Gillette Company
 
 
 
By: /s/ Edward E. Guillet
 
Senior Vice President - Human Resources
 
 
[reflects amendments adopted through August 21, 2006]








